DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2020 has been entered.

Election/Restrictions
Applicant's election with traverse of:
(i) DC FA 4002 ID as the silicone dendrimer;
(ii) isododecane as monomeric alkane;
(iii) polyisobutene for the homopolymeric olefin;
(iv) ethylene/propylene/styrene copolymer as first copolymer;
(v) butylene/ethylene/styrene copolymer for second copolymer;
(vi) “if present, fragrance, from claim 11” (construed as the election of a fragrance being present),

	MPEP 801 states:
The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP Chapter 1800.
A search of the MPEP for ‘search burden’ did not identify any mention in MPEP Chapter 1800.  The standard for restriction in National Stage Applications is unity of invention, which does not have a serious search burden component.  Standards for Unity of Invention are discussed in MPEP 1850.	
The Restriction Requirement mailed 11/6/2020 documents, at Item 4, that there is no corresponding special technical feature among the various recited species; they fail the requirement for alternatives of a Markush group having a proper technical interrelationship (see MPEP 1850 (III) (B)).  Accordingly, the claims lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2019.
Claims 5, 9, 17-18, 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, 10-12, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (US 2011/0008401 A1; 2011), in view of Tamura et al. (US 2013/0142748 A1; 2013).
Ranade teaches cosmetic compositions for imparting superhydrophobic films (title); forming super-hydrophobic films on a surface, preferably a biological integument, such as hairs [0016]. The first required component is a film-former; a polymer which is capable, by itself or in the presence of at least one auxiliary film-forming agent, of forming a continuous film which adheres to a surface and functions as a binder for the particulate material [0061].
In one embodiment, the compositions are applied to hair (of the scalp) [0147]. The compositions of the invention may be provided as anhydrous formulations [0103].

At [0150] & Table 2, anhydrous dispersions of hydrophobic film formers in isododecane include:
Applicant elected Isododecane
Isododecane and acrylates/dimethicone copolymer (hydrophobic film former per claim 60)
Isododecane and ethylene/propylene/styrene copolymer and 
Butylene/ethylene/styrene copolymer (Applicant elected first and second copolymer; different combinations of monomers; hydrophobic film former per claim 61)
Acrylates/Dimethicone Copolymer combined with Isododecane is described as: A graft copolymer of acrylic polymer and dimethylpolysiloxane dissolved in isododecane. The volatile content evaporates, leaving a film with outstanding water resistance, oil resistance, abrasion resistance, oxygen permeability, and long-lasting cosmetic effect. The copolymer (acrylates/dimethicone), which is a film-forming agent, has properties of both an acrylic resin and a silicone (Shin-Etsu Silicone; https://www.shinetsusilicone-global.com/products/personalcare/products/silicone_acrylates.shtml#:~:text=The%20copolymer%20(acrylates%2Fdimethicone),acrylic%20resin%20and%20a%20silicone.&text=A%20graft%20copolymer%20of%20acrylic%20polymer%20and%20dimethylpolysilox
Fragrances is taught as an optional ingredient [0138], which would have been obvious to include.
With respect to the elected polyisobutene, it would have been obvious to substitute some of the isododecane of the example with polyisobutene, giving an anhydrous hair composition with all of the elected ingredients, except DC FA 4002 ID
Although Renade teaches the silicone Dimethyl polysiloxane (dimethicone) [0121], this is not taught to be a silicone dendrimer (acyrlates satisfy the at least one group that reacts via free radical polymerization).  Thus, the formulation of Renade fails to satisfy the claim 1 (a) requirement of dendrimer.  Renade does not teach Applicant elected DC FA 4002 ID.
Tamura teaches The present invention provides a cosmetic for hair in which smooth combability without a frictional sensation during cleansing and applying to hair, namely during wetting, the aforementioned effects are not lost by a rinsing operation, smooth combability during and after drying the hair is exhibited, a moisturizing feeling on touch is exhibited without stickiness, and a flexible styling sensation is provided to the hair. A co-modified organopolysiloxane having both a specified hydrophilic group and a siloxane dendron structure-containing group is blended in a cosmetic for hair as 
Tamura teaches the cosmetic for hair of the present invention can further comprise an acryl silicone dendrimer copolymer.  As examples of commercially available products, mention may be made of … FA 4002 ID Silicone Acrylate, manufactured by Dow Corning Toray Co., Ltd., and the like. …  In the case of blending the aforementioned acryl silicone dendrimer copolymer alone, a superior property of forming a film can be exhibited. For this reason, by blending the dendrimer copolymer in the cosmetic for hair according to the present invention, a strong coating film can be formed on the applied part, and durability of a sebum resistance property, a rub resistance property and the like can be considerably improved.
Tamura establishes that Applicant elected FA 4002 ID Silicone Acrylate (from Dow Corning) has the advantages of superior film forming, which is suitable for coating of hair, durability of sebum resistance, rub resistance and the like (implying usefulness for minimizing split ends and similar hair damage.
It would have been obvious to start with the composition obvious from Renade. Containing the obvious mixture of isododecane and polyisobutene, the film former ethylene/propylene/styrene copolymer and Butylene/ethylene/styrene copolymer, and the film former acrylates/dimethicone copolymer (with the optional fragrance), and to add DC FA 4002 ID Silicone acrylate, or alternatively, to substitute DC FA 4002 ID 
Regarding claim 3, Tamura teaches amounts of acryl silicone dendrimer copolymer range from 1-99% [0185], rendering obvious the overlapping range with claim 3, from 1-10%. (MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Regarding claim 6, the isododecane in Table 1 examples of Ranade utilize at least 64 % isododecane, above the claim 6 range.  For the alternative obvious mixture of isododecane and polyisobutene taught by Ranade, it would have been obvious to optimize the amounts of isododecane and polyisobutene to optimize the formulation for hair application, rendering obvious amounts of isododecane in claim 6 (for instance substitution of equal wt amount polyisobutene for isododecane would give an isododecane amount around 32 %, in claim 6.  
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner’s review of the instant specification did not identify any evidence of criticality.
Regarding claim 8, the amount of polyisobutene in the taught mixture of polyisobutene and isododecane is not taught by Ranade, but the Table 1 formulations each contain at least 64% isododecane.  When utilizing the mixture of polyisobutene and isododecane, it would have been obvious to optimize the amount of polyisobutene, up to the 64% taught for isododecane.  Amounts within the claimed range (e.g., between isododecane amount and claim 8 range, from 50-64) is considered obvious as a result of this optimization.  
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner’s review of the instant specification did not identify any evidence of criticality of the claim 8 range.  
Regarding claim 10, the amount of ethylene/propylene/styrene copolymer and Butylene/ethylene/styrene copolymer is taught dissolved in isododecane at 20% in Table 1 formulations of Ranade.  The polymer amounts in combination are less than 20%, but amounts without isododecane are not taught by these examples.  Nonetheless, in view of hydrophobic film formers collectively comprising, for instance from about 1-5% or about 5-10%, inter alia [0100], and the typical collective weight of prima facie obvious from the ranges taught, and as a result of routine optimization of the formulations for applying film formers/ i.e., films, on hair.
Regarding the viscosity of claim 12, the viscosity of the Example 1 formulations is not explicitly stated.  There are teachings of volatile silicones with low viscosity (e.g., 0.1-10 centistokes [0119], and non-volatile silicone oils with higher viscosity, from 10-500 centistokes more preferably [0121].  For a formulation for application to hair on the scalp, the claimed viscosity range (within viscosity solvent ranges) would have been obvious as a result of routine optimization.
Regarding the 1:1 ratio of first and second copolymer, required by claim 16, both copolymers are taught by Ranade in combination, but specific amounts of each are not explicitly stated.  The required ratio would have been obvious (if not implied) via routine optimization of the amounts of each of these copolymers in combination.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611